BRICKELL, C. J.
As affecting credibility, it is permissible, on cross-examination, to inquire of a witness concerning his relations to the parties, or to the subject-matter of controversy, or as to the feelings of sympathy, or partiality, or hostility which he may entertain, or may have expressed towards the *377party introducing bim, or against whom he is introduced. If the witness, as in the present case, admits that he is unfriendly, or that his feelings are not kind to the party against whom he is called, the degree of his unkindness, or want of friendly feeling ought to be made known , to the jury; for the same credit might not be attached to his testimony, if there was avowed hostility, that could properly attach to it, if there was mere indifference, or a mere absence of kind and friendly feeling. The expression or declaration of hostility, and a willingness to incur pecuniary loss to accomplish the personal disgrace and personal suffering of the party against whom he is testifying, it may be, will cause the jury to pause, before yielding full belief to his evidence. There seems to us no reason for doubt, that the court below erred in refusing to permit the inquiry to be made of the witness, which was embodied in the question propounded.-Martin v. Martin, 25 Ala. 201; McHugh v. State, 31 Ala. 317; 1 Green. Ev. § 450; 1 Whart. Ev. § 566.
Beversed and remanded.